Citation Nr: 1340237	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  13-03 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Decatur, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to March 1, 2012 for the award of service connection for loss of use of both feet.

2.  Entitlement to an annual clothing allowance.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) VA Medical Center (VAMC) in Decatur, Georgia and an April 2012 rating decision from the Regional Office (RO) in Decatur, Georgia.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO granted entitlement to a 100 percent evaluation for loss of use of both feet, effective March 1, 2012 in an April 2012 rating decision.  In a May 2012 statement the Veteran raised the issue of entitlement to an earlier effective date for the award of service connection for loss of use of both feet.  The RO has not issued a statement of the case to the Veteran on this issue.  On remand, this should be done.  Manlincon v. West, 12 Vet. App. 238 (1999). 

The Veteran's claim for an annual clothing allowance has been denied because a determination has not been made that the Veteran meets the criteria for power mobility (wheelchair).  On remand, such determination should be made and an opinion offered as to whether the Veteran uses an orthopedic appliance, his wheelchair, due to a service-connected disability and if so, whether his wheelchair usage tends to wear out or tear clothing.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Issue a statement of the case for the claim of entitlement to an effective date prior to March 1, 2012 for the award of service connection for loss of use of both feet.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

2.  Schedule the Veteran for a VA examination to determine if, because of a service-connected disability, he wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  38 C.F.R. § 3.810.

If a VA examination cannot be scheduled, have the Under Secretary for Health certify whether the Veteran, because of a service-connected disability, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  Id.  

3.  Ensure the requested report addresses the applicable rating criteria.  If not, return the report to obtain this additional necessary information.  38 C.F.R. § 4.2 (2013).

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



